                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JAMES R. KAMMEYER, JR.,                           )
                                                   )
                         Plaintiff,                )
                                                   )
 vs.                                               )       Case No. 19-cv-00454-JPG
                                                   )
 WILLIAM TRUE,                                     )
 D. STICKELS,                                      )
 DANIEL HUGGINS,                                   )
 UNITED STATES OF AMERICA, and                     )
                                                   )
                         Defendants.               )


                             MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff James Kammeyer, an inmate with the Federal Bureau of Prisons (“BOP”) who is

currently incarcerated at the United States Penitentiary located in Marion, Illinois (“USP Marion”),

brings this action for alleged violations of his constitutional rights by persons acting under the

color of federal authority that occurred in connection with prison restrictions imposed after several

incidents involving drug overdoses. See Bivens v. Six Unknown Named Agents, 403 U.S. 388

(1971) and the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346, 2671 -2680. Plaintiff seeks

injunctive and monetary relief and has filed a motion to certify the Complaint as a class action on

behalf of all inmates housed at USP Marion.

       This case is now before the Court for preliminary review of the Complaint pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

                                                       1
money damages from a defendant who by law is immune from such relief must be dismissed.

28 U.S.C. § 1915A(b). At this juncture, the factual allegations of the pro se complaint are to be

liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                         The Complaint

       In the Complaint, Plaintiff makes the following allegations: In March of 2019, a number

of inmates at USP Marion suffered overdoses from ingesting mixtures of synthetic drugs and

industrial chemicals. (Doc. 1, pp. 3-4). As a result of the overdoses, USP Marion was placed on

lockdown status from March 30, 2019, until April 8, 2019, and additional restrictions were

implemented. Id. at p. 4. Plaintiff received a memo written and signed by Warden True, on April

1, 2019, announcing that the entire inmate population would be sanctioned for the drug abuse. Id.

Specifically, inmates would be limited to one five-minute phone call and five outgoing emails per

day, and the monthly commissary spending limit would be reduced from $360 a month to $100.

Id.; see also Doc. 1-1, p. 3. Additionally, any inmate caught with drugs would be referred for

prosecution. Id. The next day, Plaintiff received a second memo directing all inmates to pack

three trash bags with their personal belongings: (1) one for personal property; (2) one for

institution-issued clothing; and (3) one for excess personal property, which could be mailed home

at the inmate’s own expense. (Doc. 1, p. 4; see also Doc. 1-1, p. 5). After all inmates packed their

bags, USP Marion staff conducted a shakedown of the entire facility on April 3 and 4, 2019. Id.

Captain Stickles supervised staff during the shakedown in Plaintiff’s housing unit. Id. at p. 5.

During the shakedown, staff threw away excess personal property that did not fit into a bag into

trash bins. Id. Staff did not provide information regarding the ability to mail excess property home

or provide confiscation forms for any property seized in accordance with BOP policy. Id. Staff



                                                     2
also destroyed all microwave ovens in inmate housing units that had been purchased with inmate

funds. Id.

        After the lockdown ended on April 9, 2019, more inmates overdosed and Warden True

issued another memo lowering the monthly commissary spending limit to $75. Id.; see also Doc.

1-1, p. 7.

        During the week of April 8, 2019, Plaintiff witnessed Warden True in the lunchroom

become hostile toward inmates trying to speak with him. Id. at p. 6. He also heard Warden True

tell inmates that “he wanted the drug problem solved ‘however [inmates] have to do it,’… and that

if the inmates wanted the mass sanctions lifted, inmates should ‘enforce the rules’ against other

inmates who were suspected drug users or distributors.” Id.

        Warden True, Captain Stickles, and Chief Technician for the Special Investigative Services

Huggins met collectively and individually with the heads of various inmate groups around April

11, 2019, and “instructed them to ‘police [their] own.’ If inmates continued overdosing, they said,

just drag them into a cell ‘so we don’t see it.’” Id. Warden True stated that there would not be

consequences for anyone who acted, even violently, against drug users. Id. This authorized self-

enforcement has resulted in an increased number of violent attacks at USP Marion. Id. at p. 7.

After one violent incident between inmates, staff had to close an entire housing unit and

temporarily relocate the occupants for hours to clean up the blood. Id.

        Warden True has since threatened to implement further restrictions and lockdown the

facility if inmates do not take part in stopping the drug abuse problem. Id. Inmates, including

Plaintiff, attempted to organize a food strike in protest of the restrictions. Id. at p. 8. Plaintiff was

threatened with retaliation by True, Stickles, Huggins, and other staff if he participated, and also



                                                       3
threatened with violence by other inmates if he did not participate. Id. Ultimately, Plaintiff did

not participate. Id.

        Due to the threats of violence by other inmates instigated by True, Stickles, and Huggins

and the retaliation against inmates by staff, Plaintiff has suffered severe anxiety. Id. Plaintiff

claims that the various forms of mass punishment and directing inmates to self-regulate the drug

problem on the part of Defendants has caused fear, mental anguish, and misery, exacerbating the

violent conditions of prison life. Id. at pp. 1, 8-9. True, Stickles, and Huggins have displayed

deliberate indifference by encouraging the violence and “turning a blind eye when such assaults

occur.” Id. at p. 9.

                                      Preliminary Matters

        Plaintiff claims that because Defendants have used mass punishment and encouraged

inmate self-enforcement of the antidrug policy the safety of the general inmate population is

threatened and violent attacks, tension, and anxiety among the population have increased. (Doc.

1, pp. 5, 6, 7, 9). He also alleges that during the shakedown, staff destroyed all microwave ovens

in inmate housing units purchased with inmate funds and disposed of other inmates’ property. Id.

at p. 5. Plaintiff, however, is only entitled to assert his own rights. Massey v. Helman, 196 F.3d

727, 739-40 (7th Cir. 1999). Thus, the Court will only consider the alleged harms to Plaintiff, not

to the inmate population generally.

                                             Discussion

        Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following seven counts:

        Count 1:       First Amendment retaliation claim against True, Stickles, and
                       Huggins.


                                                    4
           Count 2:         First Amendment claim for violating Plaintiff’s right to access the
                            courts.

           Count 3:         Fifth Amendment claim against True and Stickles for seizing and
                            discarding Plaintiff’s property during the penitentiary wide
                            shakedown on April 3 and 4, 2019.

           Count 4:         Eighth Amendment claim for cruel and unusual punishment against
                            True, Stickles, and Huggins for implementing mass punishment on
                            the entire inmate population.

           Count 5:         Eighth Amendment claim against True, Stickles, and Huggins for
                            failure to protect Plaintiff from threats against his safety.

           Count 6:         Fourth Amendment claim against True and Stickles for
                            unreasonable search and seizure during the penitentiary wide
                            shakedown on April 3 and 4, 2019.

           Count 7:         Tort claims pursuant to the Federal Tort Claims Act.

           The parties and the Court will use these designations in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court. Any other claim that is mentioned

in the Complaint but not addressed in this Order should be considered dismissed without

prejudice as inadequately pleaded under the Twombly1 pleading standard.

                                                      Count 1

           Plaintiff claims that he was threatened with retaliation by Warden True, Captain Stickles,

and Officer Higgins if he participated in a food strike in protest of the restrictions placed on the

inmates. (Doc. 1, p. 8). He also states that in retaliation staff threatened to write “bogus ‘shots,’”

preform nuisance shakedowns, transfer him to a different housing unit, transfer him out of work

or programming assignment and participation, and transfer him out of the institution for “diesel

therapy.” (Doc. 1-1, p. 13).




1
    Bell Atlantic Crop. v. Twombly, 550 U.S. 544, 570 (2007).
                                                                5
       Plaintiff cannot bring a retaliation claim under the First Amendment against federal

officials pursuant to Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971) in light of the

Supreme Court’s recent decision in Ziglar v. Abbasi, 137 S.Ct. 1843 (2017). Ziglar suggests that

the only valid contexts for constitutional claims against federal officers are those previously

recognized by the Court under the Fourth, Fifth, and Eighth Amendments. See Bivens, 403 U.S. at

397, 91 S.Ct. 1999 (Fourth Amendment unreasonable search and seizure); Davis v. Passman, 442

U.S. 228 (1979) (Fifth Amendment gender discrimination); Carlson v. Green, 446 U.S. 14 (1980)

(Eighth Amendment deliberate indifference to medical needs). The Supreme Court held that

federal courts should not expand Bivens actions to reach contexts that the Supreme Court has not

officially recognized unless “special factors” counsel otherwise. Ziglar, 137 S.Ct. at 1859-60.

Plaintiff’s First Amendment claim does not fit under any of the three scenarios recognized by

Bivens. Further, the Supreme Court has stated the “[w]e have never held that Bivens extends to

First Amendment claims.” Reichle v. Howards, 566 U.S. 658 (2012). The Seventh Circuit and

this Court have also recently declined to extend Bivens to First Amendment claims. Borowski v.

Baird, Case No. 16-cv-848-JPG, 2018 WL 6583976 (S.D. Ill. Dec. 14, 2018), aff’d, No. 19-1113,

2019 WL 2542750 (7th Cir. June 20, 2019); White v. Inch, Case No. 17-cv-1059-JPG, 2018 WL

6584899 (S.D. Ill. Dec. 14, 2018), aff’d on other grounds, No. 18-3720, 2019 WL 2542217 (7th

Cir. June 20, 2019); see also Sebolt v. Samuels, 749 F. App’x 458, 459 (7th Cir. 2018) (suggesting

in dicta that there is no Bivens remedy for First Amendment violations). In fact, “[n]ationwide,

district courts seem to be in agreement that, post-Abassi, prisoners have no right to bring a Bivens

action for violation of the First Amendment.” Harris v. Dunbar, Case No. 17-cv-536-WTL, 2018

WL 3574736, at * 3 (S.D. Ind. July 25, 2018). Neither are there any “special factors” in this case

that would urge expanding Bivens here. These include questions like “whether the Judiciary is
                                                     6
well suited, absent congressional action or instruction, to consider and weigh the costs and benefits

of allowing a damage action to proceed,” and whether “there is an alternative remedial structure

present in a certain case.” Ziglar, 137 S.Ct. at 1858. Consistent with the Court’s previous rulings,

the Court declines to extend Bivens to Plaintiff’s retaliation claim.

        The Court further notes that assuming Plaintiff could bring his First Amendment claim, he

has not provided enough facts to support a retaliation claim which requires him to prove that he

engaged in conduct protected by the First Amendment, that he suffered a deprivation that would

likely deter future protected activity, and that the protected conduct was a motivating factor for

taking the retaliatory action. Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir. 2009).

        To the extent that Plaintiff is arguing that the threats by Defendants amounted to cruel and

unusual punishment under the Eighth Amendment, this claim also fails. Plaintiff does not provide

enough information regarding either instance of threats. In the first instance of retaliation, he states

that staff threatened him with retaliation if he participated in the food strike and states that “‘Staff’

includes Defendants,” but does not specify what each defendant did, said, or threatened. (Doc. 1,

p. 8). In the other claim of retaliation, Plaintiff attributes the threats simply to “staff.” (Doc. 1-1,

p. 13). The allegations are too vague to support a claim against the Defendants.

        Accordingly, Count 1 fails to state a claim upon which relief may be granted and shall be

dismissed without prejudice.

                                               Count 2

        Plaintiff claims he has been denied access to the courts, but as previously mentioned, the

Seventh Circuit has suggested and affirmed district court rulings holding that there is not a remedy

under Bivens for violations of the First Amendment. See Sebolt, 749 F. App’x at 459. Even if

Plaintiff’s claim could be brought under Bivens, he does not associate this claim with any
                                                       7
Defendants or describe what conduct caused a detriment to his ability to pursue a claim or defense

in court. Claims must be supported by more than conclusory statements. For these reasons, Count

2 is dismissed without prejudice.

                                             Count 3

       Plaintiff claims that during the shakedown on April 3 and 4, 2019, his personal property

was discarded depriving him of his property without due process of law in violation of the Fifth

Amendment. A claim for relief premised on due process violations where the prisoner had

alternative remedies is also not recognized by the Seventh Circuit in a Bivens action. Goree v.

Serio, 735 Fd. App’x 894, 895 (7th Cir. 2018). Other administrative procedures are available to

potentially compensate a federal inmate for the loss of property. See 31 U.S.C. §§ 3723-3724; see

also Ali v. Fed. Bureau of Prisons, 552 U.S. 214, 228 n. 7 (2008); United States v. Norwood, 602

F.3d 830, 836 (7th Cir. 2010). Accordingly, the due process claim in Count 3 shall be dismissed

without prejudice.

                                             Count 4

       Plaintiff asserts that because of the mass punishment implemented by Warden True he has

been subjected to cruel and unusual punishment in violation of the Eighth Amendment. While an

inmate, under the Eighth Amendment, does have a constitutional right to be provided with

“adequate food, clothing, shelter, and medical care,” Farmer v. Brennan, 511 U.S. 825, 832

(1994), Plaintiff has not alleged that the limitations on commissary spending or phone or email use

has denied him basic necessities. A loss of privileges such as commissary or telephone does not

amount to a constitutional deprivation. See James v. Milwaukee Cty., 956 F.2d 696, 699 (7th Cir.

1992)(“a prisoner who is denied a pack of playing cards or a television set has not set out a



                                                    8
deprivation of constitutional dimensions under the eighth amendment.”); see also Thomas v.

Ramos, 130 F.3d 754, 762 n. 8 (7th Cir. 1997).

         Further, to the extent that Plaintiff is arguing a due process violation since the limitations

on commissary, phone calls, and emails where imposed on inmates who were not involved in the

drug overdoses, this claim also fails. Again, a claim of due process violations where there are

alternative remedies through the BOP’s administrative remedies program cannot be brought

pursuant to Bivens. See Goree, 735 F. App’x at 895. In general, prisoners have no due process

liberty interest in visitation, commissary, and telephone privileges. Barian v. Hollingsworth, Case

No. 10-591-GPM (S.D. Ill., Jan. 1, 2011) (citations omitted).

         In addition to the restrictions on phone, email, and commissary privileges, Plaintiff claims

in an attached exhibit2 that during the lockdown inmates were given nutritionally inadequate meals

as a form of corporal punishment, “no hot meals for six days, small portions.” (Doc. 1-1, p. 11).

The Constitution requires that inmates receive adequate amounts of nutritious food. See Farmer,

511 U.S. at 832; Antonelli v. Sheahan, 81 F.3d 1422 (7th Cir. 1996). But Plaintiff alleging that

the food was nutritionally inadequate because the portions were small and the food was not hot

does not rise to the level of a constitutional deprivation. See Burris v. Justus, Case No. 14-cv-990-

JPG (S.D. Ill., Oct. 28, 2014; Bustillo v. Caraway, Case No. 13-cv-262-JMS-WGH (S.D. Ind.,

Dec. 12, 2013). Also, Plaintiff claims that “inmates” were given nutritionally inadequate food, but

fails to provide information regarding how his rights were violated.




2
 Because it appears that Plaintiff is relying on statements made in the Complaint and attached exhibits in asserting
his claims, the Court is construing the allegations in all of these pleadings together. See Otis v. Demarasse, 886 F.3d
639, 644 (7th Cir. 2018).
                                                               9
       Accordingly, his claims under Count 4 of cruel and unusual punishment resulting from the

mass punishment imposed by Defendants are dismissed without prejudice.

                                               Count 5

       Plaintiff claims that Defendants have displayed deliberate indifference and failed to

provide for his safety by encouraging inmate on inmate violence, resulting in an increase in assaults

at USP Marion and “threatening the safety of the general inmate population.” (Doc. 1, p. 9). While

Plaintiff does have an Eighth Amendment right to be protected from attacks at the hands of other

inmates and does not need to suffer an actual attack to secure prospective relief, he must still allege

facts indicating that he is incarcerated under conditions imposing a sufficient risk of serious harm.

Farmer, 511 U.S. at 845. A, vague, general fear of harm that is not based on a specific threat is

not enough to state a cause of action for deliberate indifference or failure to protect.

       In this case, Plaintiff provides examples of incidents where other inmates have been

attacked and states that he is in fear of his physical safety and suffers from anxiety. He does not

provide, however, information regarding threats to his own safety. Threats of violence may

provide evidence of a defendant’s deliberate indifference, but the only allegation of an actual threat

to Plaintiff by other inmates occurred when he was threatened with violence if he did not

participate in a food strike. He states in the Complaint that he did not participate in the food strike,

but does not allege that as a result of not participating he was attacked or subjected to violence or

further threats. (Doc. 1, p. 8). Because his claim fails to show that he was personally at risk of

an attack and that Defendants were aware of that specific risk and failed to act, Count 5 shall be

dismissed without prejudice.




                                                      10
                                              Count 6

       Plaintiff asserts that he has a property claim under the Fourth Amendment. In general,

prisoners do not have protection from unreasonable searches under the Fourth Amendment. As

the Supreme Court of the United States has explained, “[a] right of privacy in traditional Fourth

Amendment terms is fundamentally incompatible with the close and continual surveillance of

inmates and their cells required to ensure institutional security and internal order.” Hudson v.

Palmer, 468 U.S. 517, 527–28 (1984). Since the Fourth Amendment has no application within

prison cells, Count 6 is dismissed without prejudice.

                                              Count 7

       A federal prisoner may recover damages in federal court for personal injury caused by the

negligence of a federal employee, if a suit is properly brought under the FTCA. 28 U.S.C. §

1346(b). A plaintiff may not maintain a suit pursuant to the FTCA, however, unless he has first

presented his claim to the appropriate federal agency for administrative review, and the agency

has denied the claims. 28 U.S.C. § 2675(a). Although typically affirmative defenses such as

failure to exhaust administrative remedies are litigated by the parties after service, a Court may

invoke this defense on Section 1915A review when the availability of the defense is apparent on

the face of the complaint. Walker v. Thompson, 288 F.3d 1005, 1010 (7th Cir. 2002).

       Plaintiff states that he “reserves the right to amend this complaint to add claims for relief

upon exhaustion of a pending FTCA claim” and that he may add an amendment regarding a

property claim “after a separate FTCA claim is exhausted.” (Doc. 1, pp. 1, 9). He also alleges

that there are possible state tort actions involved in his claims, but fails to provide any supporting

facts. Because Plaintiff admits that he has not exhausted his administrative remedies, any claims

brought under the FTCA are dismissed without prejudice.
                                                     11
                                          Leave to Amend

       Plaintiff’s Complaint does not survive preliminary review and shall be dismissed. He will

have an opportunity to re-plead his claims in a First Amended Complaint, however, if he wishes

to proceed any further with this action. When preparing a First Amended Complaint, Plaintiff

should identify each defendant in the case caption and set forth sufficient allegations against each

defendant to describe what the defendant did, or failed to do, to violate his constitutional rights.

       Furthermore, if Plaintiff wishes to pursue an FTCA lawsuit and has not yet completed the

administrative claim process required before bringing suit under the FTCA, he must file a new

lawsuit to bring the FTCA claim, after the claim has been administratively exhausted. He cannot

present an FTCA claim in this action unless he has already exhausted the administrative process,

because a lawsuit prematurely filed prior to exhaustion must be dismissed. Perez v. Wis. Dep’t of

Corr., 182 F.3d 532, 535 (7th Cir. 1999).

                                            Class Action

       Plaintiff seeks certification of a class action for his claims. As those claims are dismissed,

his Motion for Class Action and Certification (Doc. 3) is DENIED as MOOT.

                                      Recruitment of Counsel

       Plaintiff included with his Motion to Certify as Class Action a request for recruitment of

counsel. (Doc. 3). This request is DENIED. See Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007)

(articulating test for recruiting counsel). Plaintiff appears to have made reasonable efforts to retain

counsel on his own, providing the Court copies of letters he has mailed to six different law firms.

(Doc. 13).    But the Court finds that Plaintiff is competent to litigate this matter without

representation at this time. Other than citing Federal Rule of Civil Procedure 23(g), requiring the



                                                      12
Court to appoint class counsel when it certifies a class action,3 Plaintiff provides no information

regarding why he is unable to proceed pro se, and given the early stage of the litigation, it is

difficult to accurately evaluate the need for assistance of counsel. The Court encourages Plaintiff

to renew his request for the appointment of counsel at a later date.

                                                     Disposition

         IT IS HEREBY ORDERED that the Complaint (including COUNTS 1, 2, 3, 4, 5, 6, and

7) is DISMISSED without prejudice for failure to state a claim upon which relief may be granted.

         IT IS FURTHER ORDERD that the Motion for Class Action and Certification (Doc. 3)

is DENIED as MOOT and the request for recruitment of counsel (Doc. 3) is DENIED without

prejudice.

         Plaintiff is GRANTED leave to file a “First Amended Complaint” on or before July 24,

2019. Should Plaintiff fail to file a First Amended Complaint within the allotted time or consistent

with the instructions set forth in this Order, the entire case shall be dismissed with prejudice for

failure to comply with a court order and/or for failure to prosecute his claims. FED. R. CIV. P.

41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466

(7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal shall also count as one of Plaintiff’s three

allotted “strikes” under 28 U.S.C. § 1915(g).

         It is strongly recommended that Plaintiff use the civil rights complaint form designed for

use in this District. He should label the form, “First Amended Complaint,” and he should use the

case number for this action (No. 19-cv-00454-JPG). To enable Plaintiff to comply with this Order,




3
  Rule 23(g) is only implicated when a class is first certified under Ruled 23(a). “[T]he purpose of Rule 23(g) is not
to enable pro se plaintiffs to obtain recruited counsel in conjunction with class certification; the purpose of the rule is
to ensure that the proposed class counsel is adequate.” Howard v. Pollard, 814 F.3d 476, 478 (7th Cir. 2015).
                                                                13
the CLERK is DIRECTED to mail Plaintiff a blank civil rights complaint form.

       An amended complaint generally supersedes and replaces the original complaint, rendering

the original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n.

1 (7th Cir. 2004). The First Amended Complaint must stand on its own without reference to any

previous pleading. Plaintiff must re-file any exhibits he wishes the Court to consider. The First

Amended Complaint is also subject to review pursuant to 28 U.S.C. § 1915A.

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether Plaintiff files a First Amended Complaint. 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch,

133 F.3d 464, 467 (7th Cir. 1998).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: June 26, 2019

                                                      s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                     14
